Exhibit 10.26
Alpha Natural Resources, Inc.
2004 Stock Incentive Plan
 
DIRECTOR DEFERRED COMPENSATION AGREEMENT
 


 
 
This Director Deferred Compensation Agreement, as amended (this “Agreement”), is
entered into by and between Alpha Natural Resources, Inc., a Delaware
corporation (the “Company”), and __________________________ (“Director”),
effective ____________.
 
 
RECITALS
 
 
WHEREAS, the Company has established the Alpha Natural Resources, Inc. 2004
Stock Incentive Plan (the “Plan”) to recruit key employees, directors or
consultants of outstanding ability and motivate such persons to exert their best
efforts on behalf of the Company and its affiliates by providing compensation
and incentives through the granting of awards thereunder.  All capitalized terms
not otherwise defined in this Agreement have the same meaning given such
capitalized terms in the Plan.
 
 
WHEREAS, the Board of Directors of the Company (the “Board”) has authorized the
grant by the Company to Non-Employee Directors of the Board, in consideration
for serving on the Board and, in the case of (iv) and (v) below, as applicable,
committees of the Board, the following cash compensation: (i) an annual cash
retainer (“Annual Board Retainer”); (ii) in the case of the Lead Independent
Director, if any, an annual cash retainer (the "Annual Lead Director Retainer");
(iii) fees for attending Board meetings (“Board Meeting Fees”); (iv) an annual
cash retainer for serving as the chairman of a committee of the Board (“Annual
Committee Chair Retainer”); and (v) fees for attending Board committee meetings
(“Committee Meeting Fees”, and together with the Annual Board Retainer, Annual
Lead Director Retainer, Board Meeting Fees and Annual Committee Chair Retainer,
“Compensation”);
 
 
WHEREAS, pursuant to Section 8 of the Plan, a Non-Employee Director may elect to
defer delivery of Compensation that would otherwise be payable to the
Non-Employee Director under the Plan, with the permission of and on such terms
as are established by the Committee (as such term is defined in the Plan) in its
discretion;
 
 
WHEREAS, the Committee has determined that a Non-Employee Director may elect to
defer the receipt of such Compensation, on the terms set forth in this
Agreement, by entering into this Agreement and executing and delivering to the
Company an Election Form (as defined below) to that effect;
 
 
WHEREAS, Director is a Participant for purposes of the Plan;
 

--------------------------------------------------------------------------------


 
WHEREAS, the Company and Director desire to establish the terms upon which
Director may elect to defer all or a portion of his or her Compensation;
 
 
WHEREAS, the Company and Director desire to clarify, amend and restate the terms
and conditions under which deferrals, including prior deferrals, are governed;
and
 
 
WHEREAS, pursuant to the provisions of the Plan, the Committee or its Designated
Administrator has full power and authority to direct the execution and delivery
of this Agreement in the name and on behalf of the Company, and has authorized
the execution and delivery of this Agreement.
 
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties agree as follows:
 
 
AGREEMENT
 
 
Section 1.  Election to Defer.  Director may elect to defer, in accordance with
the terms set forth in Section 2 of this Agreement, receipt of up to 100% of the
Compensation payable to him or her until the date of a distribution event
described in Section 4.  If such an election is made, the Compensation shall, at
the election of the Director, either be credited to the Cash Account (as defined
below) established for the Director, or credited to the Director’s Share Unit
Account, and converted to Share Units pursuant to Section 3 of this Agreement.
 
 
Section 2.Deferral Election and Election Form.  Director may make an election to
defer up to 100% of the Compensation payable to him or her by completing and
delivering an election form in the form attached hereto as Exhibit A (the
“Election Form”) to the Company.  An Election Form delivered to the Company with
respect to Compensation shall indicate whether the amount of such Compensation
shall be credited to the Director’s Cash Account or Share Unit Account;
provided, that if an Election Form delivered to the Company with respect to
Compensation does not indicate whether the amount of such Compensation shall be
credited to the Director’s Cash Account or Share Unit Account, the amount of
such Compensation shall be credited to the Director’s Cash Account.  An Election
Form effective for Compensation payable to he Director must be delivered to the
Company prior to the first day of the calendar year in which the Director's
annual service period begins and shall apply only to Compensation earned and
otherwise payable for service periods beginning after the end of the calendar
year in which such Election Form is delivered to the Company.  If, however, the
Director is newly eligible to participate in the program, the Director may make
an election and deliver the Election Form to the Company within 30 days after
the date on which Director initially became eligible to defer such Compensation
and otherwise participate in the program; provided, however, any such Election
Form will apply only to Compensation earned and payable after the date on which
the Election Form is delivered to the Company.  An Election Form will remain in
effect from year to year and be irrevocable unless otherwise changed in a timely
manner; provided, however, if the Director suffers a disability, receives a
distribution on account of Unforeseeable Emergency or dies, the Director's
deferral election shall be cancelled.  For purposes of this Section, a
disability refers to any medically determinable physical or mental impairment
resulting in the Director’s inability to perform the duties of his or her
position or any substantially similar position, where such impairment can be
expected to result in death or can be expected to last for a continuous period
of not less than six months.  A new Election Form shall apply only to
Compensation earned and otherwise payable for service periods beginning in
calendar years after the last day of the calendar year in which the revised
Election Form is delivered to the Company.
 

--------------------------------------------------------------------------------


 
Section 3.  Director Accounts.
 
 
(a)  Share Unit Accounts.
 
 
(i)           Compensation deferred and elected by the Director to be credited
to the Director’s Share Unit Account, as provided in the Election Form delivered
to the Company pursuant to Section 2 of this Agreement, shall be credited to the
Director’s share unit bookkeeping account (the “Share Unit Account”).  The
amount so credited to each Share Unit Account shall be equal to the amount of
such Compensation, converted as of the payment dates established by the
Committee into share units (the “Share Units”) equivalent to whole Shares based
on the Fair Market Value of a Share on such payment date.  For purposes of this
Agreement, “Fair Market Value” shall mean the closing price per share of the
Company’s common stock as reported on The New York Stock Exchange, or if such
date is not a regular trading date on such exchange, on the next following
regular trading date.  The number of Share Units for full Shares so determined
shall be credited to the Director’s Share Unit Account.  Any unconverted balance
remaining in the Director’s Share Unit Account after such conversion, together
with other subsequent credits of deferred Compensation thereto, shall be
converted into Share Units to the extent possible on the next designated payment
date.
 
 
(ii)           Additional credits shall be made to the Director’s Share Unit
Account equal to the cash dividends (or the fair market value of dividends paid
in property other than Shares) that the Director would have received had he or
she been the owner on each cash dividend record date of a number of Shares equal
to the number of Share Units in his or her Share Unit Account on such date.  In
the case of a dividend paid in Shares or a common stock split, additional
credits will be made to a Director’s Share Unit Account of a number of Share
Units equal to the number of full Shares that the Director would have received
had he or she been the owner on each record date of a number of Shares equal to
the number of Share Units in his or her Share Unit Account on such date.  Any
cash dividends (or dividends paid in property other than Shares) shall be
distributed to the Director on or before December 31 of each year, as
applicable.  In the event of a stock split, stock dividend, reclassification,
reorganization, redesignation, or other change in the Company’s capitalization,
the number of Share Units in the Director’s Share Unit Account shall be
proportionately adjusted or substituted to reflect such change.
 

--------------------------------------------------------------------------------


 
(b)  Cash Accounts.  Compensation deferred and elected by the Director to be
credited to the Director’s Cash Account, as provided in the Election Form
delivered to the Company pursuant to Section 2 of this Agreement, shall be
credited as a dollar amount to the Director’s cash bookkeeping account (the
“Cash Account”).  The amount so credited to each Cash Account shall be equal to
the amount of the Compensation on the payment dates therefor specified by the
Committee.  Interest on the amount of the Cash Account shall be credited thereto
as of the last day of each calendar quarter and shall accrue at the rate of the
Moody's AAA corporate bond rate or such other rate as approved by the Board
and/or Committee.
 
 
(c)  Book-entry Accounts.  Each Share Unit Account and Cash Account (together,
the “Director Accounts”) shall be maintained on the books of the Company until
full payment of the balance thereof has been made to the applicable Director (or
the beneficiaries of a deceased Director) as provided under the terms of this
Agreement.  No funds shall be set aside or earmarked for any Director Account,
which shall be purely a bookkeeping device.
 
 
Section 4. Distribution of Director Accounts.
 
 
(a)  Distribution of Share Unit Accounts.  Upon the Director’s Separation from
Service (as defined below), the Company shall distribute the Director’s Share
Unit Account to the Director in the form of Shares (which may be originally
issued Shares or treasury Shares held by the Company or one or more of its
subsidiaries) in a lump sum on the six month anniversary of the date the
Director Separates from Service (or, if sooner, the date of the Director's
death).
 
 
(b)  Distribution of Cash Accounts.  Upon the Director’s Separation from
Service, the Company shall distribute the Director’s Cash Account to the
Director in the form of cash in a lump sum on the six month anniversary of the
date the Director Separates from Service (or, if sooner, the date of the
Director's death).
 
 
(c)  Special Circumstances.
 
 
(i)           Notwithstanding any provision herein to the contrary, the Director
shall receive the value of his Director Accounts (Share Units to be valued at
the then fair market value as determined by the Board) in a single lump sum cash
payment, on or within 30 days of, the date of any of the following events (each,
a "Change in Control"):
 
 
(A)           a person, or several persons acting as a group, acquires more than
50% of the outstanding stock of the Company (which stock remains outstanding),
measured by voting power or fair market value; persons will not be considered to
be “acting as a group” solely because they purchase or own stock of the same
corporation at the same time, or as a result of the same public offering;
persons will be considered to be “acting as a group” if they are owners of an
entity that enters into a merger, consolidation, reorganization, or purchase or
acquisition of stock, in which the Company is not the surviving entity, or as
otherwise provided in the applicable guidance issued under Section 409A;
 

--------------------------------------------------------------------------------


 
(B)           a person, or several persons acting as a group, acquires, during
any 12-month period ending on the date of the most recent acquisition by such
person or persons, 30% or more of the outstanding voting stock of the Company;
 
 
(C)           a majority of the members of the Board are replaced during any
12-month period by members whose appointment or election is not endorsed by a
majority of the members of the Board before the date of appointment or election;
or
 
 
(D)           a person, or several persons acting as a group, acquires (or has
acquired during any 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to or greater than 40% of the total gross fair
market value of the Company’s assets immediately prior to such acquisition or
acquisitions; “gross fair market value” means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.
 
 
 (ii)           Notwithstanding any provision herein to the contrary, the
Director may apply to the Committee or Designated Administrator for a lump sum
distribution from the Director Accounts upon the occurrence of an Unforeseeable
Emergency (as defined below).  Amounts distributed in the case of an
Unforeseeable Emergency shall not exceed the amount necessary to satisfy such
Unforeseeable Emergency plus amounts necessary to pay taxes and penalties
reasonably anticipated as a result of such distribution.  In making the forgoing
determination, the Committee or Designated Administrator shall consider the
extent to which the Director’s financial hardship resulting from the
Unforeseeable Emergency is or may be relieved through reimbursement or
compensation by insurance or otherwise, or by liquidation of his or her assets
(to the extent such liquidation would not itself cause severe financial
hardship).  For purposes of this Agreement, “Unforeseeable Emergency” means that
the Director experiences a severe financial hardship resulting from one of the
following:  an illness or accident of the Director, his or her spouse,
beneficiary or dependent (as defined in Sec. 152(a) of the Code, without regard
to Section 152(b)(1), (b)(2) and (d)(1)(B)); the need to pay for the funeral
expenses of a spouse, beneficiary or dependent (as defined above); loss of the
Director’s property due to casualty; or other similar extraordinary and
unforeseeable circumstances arising from events beyond the Director’s control.
 

--------------------------------------------------------------------------------


 
(d) Manner of Payment/Beneficiary Designation.
 
 
Upon distribution pursuant to this Section 4, the Company, or its designee,
shall deliver to the Director a certificate, or other evidence of ownership,
representing a number of Shares equal to the number of Share Units in the
Director’s Share Unit Account, registered in the name of such Director (or his
or her beneficiaries), and any remaining cash shall be distributed to the
Director (or his or her beneficiaries), together with the cash distributed from
the Cash Account.  In the event of the Director’s death, payment of any amount
due under this Agreement shall be made to the beneficiary or beneficiaries
designated by the Director in a writing delivered to the Company.  If the
Director fails to designate a beneficiary, payment of any amount due under the
Agreement shall be made to the duly appointed and qualified executor or other
personal representative of the Director to be distributed in accordance with his
or her will or applicable intestacy law; or in the event that there shall be no
such representative duly appointed and qualified within six months after the
date of death, then to such persons as, at the date of the Director’s death,
would be entitled to share in the distribution of such Director’s personal
estate under the provisions of the applicable statute then in force governing
the descent of intestate property, in the proportions specified in such statute.
 
 
Notwithstanding any other provision of this Agreement, if a Director’s service
as a member of the Board is terminated, the Director shall not be entitled to
any Compensation for any period of time after the Director’s termination.
 
 
(e)  Section 409A.
 
 
 It is intended that distribution events authorized under this Agreement qualify
as a permissible distribution events for purposes of Section 409A of the Code,
and this Agreement shall be interpreted and construed accordingly in order to
comply with Section 409A of the Code, the regulations and other binding guidance
promulgated thereunder ("Section 409A").  This Agreement and all deferral
elections made hereunder shall be administered, interpreted and construed in
accordance with Section 409A.  The Company reserves the right to accelerate,
delay or modify distributions to the extent permitted under Section 409A. For
purposes of this Agreement, "Separation from Service" shall mean the Director's
death, retirement or other termination of service with the Company and all of
its controlled group members within the meaning of Section 409A of the
Code.  For purposes hereof, the determination of controlled group members shall
be made pursuant to the provisions of Section 414(b) and 414(c) of the Code;
provided that the language "at least 50 percent" shall be used instead of "at
least 80 percent" in each place it appears in Section 1563(a)(1),(2) and (3) of
the Code and Treas. Reg. Sec. 1.414(c)-2; provided, further, where legitimate
business reasons exist (within the meaning of Treas. Reg. Sec. 1.409A-1(h)(3)),
the language "at least 20 percent" shall be used instead of "at least 80
percent" in each place it appears.  Whether the Director has a Separation from
Service will be determined based on all of the facts and circumstances and in
accordance with the guidance issued under Section 409A. Notwithstanding any
provision herein to the contrary, if the Director is a "specified employee" for
purposes of Section 409A any payment to the Director due upon Separation from
Service will be delayed for a period of six (6) months after the date the
Director Separates from Service (or, if earlier, the death of the Director).
 

--------------------------------------------------------------------------------


 
Section 5. Nontransferability.  Director Accounts, and any rights and privileges
pertaining thereto, may not be transferred, assigned, pledged or hypothecated in
any manner, by operation of law or otherwise, other than (i) by will or by the
laws of descent and distribution or (ii) if permitted by the Committee and to
the extent allowed by the Code and by law, to a grantor trust in which the
Director is the sole beneficial owner pursuant to Code Section 671 and state
law, and shall not be subject to execution, attachment or similar process.
 
 
Section 6.  Director’s Rights Unsecured.  The right of the Director or his or
her beneficiary to receive a distribution hereunder shall be an unsecured claim
against the general assets of the Company, and neither the Director nor his or
her beneficiary shall have any rights in or against any amounts credited to the
Director’s Share Unit Account, Cash Account or any other specific assets of the
Company.  All amounts credited to the Director’s Share Unit Account or Cash
Account shall constitute general assets of the Company and may be disposed of by
the Company at such time and for such purposes as it may deem appropriate.
 
 
Section 7. Tax Advisor.  Nothing contained in this Agreement is intended, nor
shall it be construed, as providing advice to the Director regarding the tax
consequences of this Agreement and the Election Form to the Director.  The
Company urges the Director to consult his or her own personal tax advisor to
determine the particular tax consequences of this Agreement and the Election
Form to the Director, including the effect of federal, state and local taxes,
and any changes in the tax laws from the date of this Agreement.
 
 
Section 8. Company’s Election to Terminate.  At any time and for any reason, the
Board may terminate the Agreement; provided however, that any such termination
shall not reduce the accrued benefit of any Director.  Termination of this
Agreement shall not be a distribution event under the Plan or this Agreement
unless otherwise permitted under Section 409A of the Code or other applicable
law.
 
 
Section 9.  Withholding for Taxes and other Deductions.  The Company shall have
the right to deduct from any Compensation, or from any deferral, distribution or
payment thereof or withdrawal therefrom, any applicable taxes that the Company
is required by applicable law to withhold and any amounts owed by the Director
to the Company.  
 
 
Section 10.No Right to Directorship.  Nothing contained in the Plan, this
Agreement, any Election Form or other related document shall be construed to
(a) confer upon Director any right to continue to serve as a director of the
Company, (b) restrict in any way the Company’s right to terminate or change the
terms or conditions of Director’s directorship at any time, or (c) confer upon
Director or any other person any claim or right to any Compensation or other
Award or distribution under this Agreement or the Plan except in accordance with
their terms.
 
 
Section 11.  No Rights as a Stockholder.  Director shall have no voting or any
other rights as a stockholder of the Company with respect to the Share Units.
Upon, but not prior to, distribution of the Share Unit Accounts in the form of
Shares to Director (in accordance with Section 4 hereof), Director shall have
all of the rights of a stockholder of the Company.  Director’s right to receive
Shares under this Agreement shall be no greater than the right of any unsecured
general creditor of the Company.
 

--------------------------------------------------------------------------------


 
Section 12.Further Assurances.  Director will provide assistance reasonably
requested by the Company in connection with actions taken by Director while
serving as a director of the Company, including, but not limited to, assistance
in connection with any lawsuits or other claims against the Company arising from
events during the period in which Director was serving as a director of the
Company.
 
 
Section 13.  Confidentiality.  Director acknowledges that the business of the
Company and its affiliates is highly competitive and that the Company’s and its
affiliates' strategies, methods, books, records and documents, technical
information concerning their products, equipment, services and processes,
procurement procedures and pricing techniques, and the names of and other
information (such as credit and financial data) concerning former, present or
prospective customers and business affiliates, all comprise confidential
business information and trade secrets which are valuable, special and unique
assets which the Company uses in its business to obtain a competitive advantage
over competitors.  Director further acknowledges that protection of such
confidential business information and trade secrets against unauthorized
disclosure and use is of critical importance to the Company in maintaining its
competitive position.  Director acknowledges that by reason of Director’s duties
to and association with the Company, Director has had and will have access to,
and has and will become informed of, confidential business information which is
a competitive asset of the Company and its affiliates.  Director hereby agrees
that he or she will not, at any time, make any unauthorized disclosure of any
confidential business information or trade secrets of the Company or its
affiliates, or make any use thereof, except in the carrying out of
responsibilities as a member of the Board.  Director shall take all necessary
and appropriate steps to safeguard confidential business information and protect
it against disclosure, misappropriation, misuse, loss and theft.  Confidential
business information shall not include information in the public domain (but
only if the same becomes part of the public domain through a means other than a
disclosure prohibited hereunder).  The above notwithstanding, a disclosure shall
not be unauthorized if (i) it is required by law or by a court of competent
jurisdiction or (ii) it is in connection with any judicial, arbitration, dispute
resolution or other legal proceeding in which Director’s legal rights and
obligations as a director or under this Agreement are at issue; provided
however, that Director shall, to the extent practicable and lawful in any such
events, give prior notice to the Company of Director’s intent to disclose any
such confidential business information in such context so as to allow the
Company an opportunity (which Director will not oppose) to obtain such
protective orders or similar relief with respect thereto as may be deemed
appropriate.  Any information not specifically related to the Company would not
be considered confidential to the Company.  In addition to any other remedy
available at law or in equity, in the event of any breach by Director of the
provisions of this Section 13 which is not waived in writing by the Company, all
Shares and cash in the Director Accounts shall be forfeited to the Company upon
the occurrence of the actions or inactions by Director constituting a breach by
Director of the provisions of this Section 13.
 

--------------------------------------------------------------------------------


 
Section 14. Expenses.  Costs of administration of this Agreement will be paid by
the Company.
 
 
Section 15.  Notices.  All notices, requests, demands, claims and other
communi­cations under this Agreement (including, but not limited to, the
Election Form) shall be in writing.  Any notice, request, demand, claim or other
communication under this Agree­ment shall be deemed duly given if (and then two
business days after) it is sent by regis­tered or certified mail, return receipt
requested, postage prepaid, and addressed to the in­tended recipient at the
address set forth in the Company records.  Either party to this Agreement may
send any notice, request, demand, claim or other communication under this
Agreement to the intended recipient at such address using any other means
(including personal delivery, expedited courier, messenger service, telecopy,
ordinary mail or electronic mail), but no such notice, request, demand, claim or
other communication shall be deemed to have been duly given unless and until it
actually is received by the intended recipient.  Either party to this Agreement
may change the address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by giving the other party notice in
the manner set forth in this Section 10.
 
 
Section 16. Waiver.  No waiver by any party at any time of any breach by any
other party of, or compliance with, any condition or provision of this Agreement
to be performed by any other party shall be deemed a waiver of any other
provisions or conditions at the same time or at any prior or subsequent time.
 
 
Section 17.  Binding Effect; No Third-Party Beneficiaries.  This Agreement shall
be binding upon and inure to the benefit of the Company and the Director and
their respective heirs, representatives, successors and permitted assigns.  This
Agreement shall not confer any rights or remedies upon any person other than the
Company and the Director and their respective heirs, representatives, successors
and permitted assigns.
 
 
Section 18. Agreement to Abide by Plan; Conflict between Plan and
Agree­ment.  The Plan is hereby incorporated by reference into this Agreement
and made a part hereof as though fully set forth in this Agreement.  Director,
by execution of this Agreement, (i) represents that he or she is familiar with
the terms and provisions of the Plan, and (ii) agrees to abide by all of the
terms and conditions of this Agreement and the Plan.  Director ac­cepts as
binding, conclusive and final all decisions or interpretations of the Committee
or Designated Administrator of the Plan upon any question arising under the Plan
and this Agreement (including, without limitation, the date of any termination
of the Director’s term of service as a director of the Company).  In the event
of any conflict between the Plan and this Agreement and/or an Election Form, the
Committee shall have exclusive authority and discretion to reconcile such
conflict, and in the absence of any such determination, the Plan shall govern.
 

--------------------------------------------------------------------------------


 
Section 19.  Entire Agreement.  Except as otherwise provided herein, in any
Company plan applicable to the Director, or in any other agreement between the
Director and the Company, this Agreement, the Election Form and the Plan, which
the Director has reviewed and accepted in connection with the grant of the
Compensation reflected by this Agreement, constitute the entire agreement
between the parties and supersede any prior understandings, agreements, or
representations by or between the parties, written or oral, to the extent they
related in any way to the subject matter of this Agreement.
 
 
Section 20. Interpretation; Amendment.  No amendment or modification of the
terms of the Agreement shall be binding on the parties hereto unless reduced to
writing and signed by the Director and the Company; provided, however, that the
Company may, in its sole discretion and without the Director’s consent, modify
or amend the terms of this Agreement or a deferral election, or take any other
action it deems necessary or advisable, to cause this Agreement to comply with
Section 409A (or an exception thereto).  Director recognizes and acknowledges
that Section 409A may impose upon the Director certain taxes or interest charges
for which the Director is and shall remain solely responsible.
 
 
Section 21.  Choice of Law.  To the extent not superseded by federal law, the
laws of the State of Delaware (without regard to the conflicts laws of Delaware)
shall control in all matters relating to this Agreement and any action relating
to this Agreement must be brought in State and Federal Courts located in the
Commonwealth of Virginia.
 
 
Section 22.  Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.
 
 
Section 23. Severability.  In the event any provision of this Agreement is held
illegal or invalid, the remaining provisions of this Agreement shall not be
affected thereby.
 
 
Section 24. Acknowledgements.
 
(a)           By submitting an Election Form, the Director acknowledges receipt
of a copy of the Plan, and the prospectus relating to the Shares, and agrees to
be bound by the terms and conditions set forth in the Plan, the Election Form
and this Agreement, as in effect and/or amended from time to time.
 
(b)           The Plan and related documents, which may include but do not
necessarily include the Plan prospectus, this Agreement and financial reports of
the Company, may be delivered to the Director electronically.  Such means of
delivery may include but do not necessarily include the delivery of a link to a
Company intranet site or the internet site of a third party involved in
administering the Plan, the delivery of the documents via e-mail or CD-ROM or
such other delivery determined at the Committee’s or Designated Administrator’s
discretion.  Both Internet Email and access to the World Wide Web are required
in order to access documents electronically.
 

--------------------------------------------------------------------------------


 
(c)           By submitting an Election Form, the Director acknowledges that he
or she has read this Section 24 and consents to the electronic delivery of the
Plan and related documents, as described herein.  Director acknowledges that he
or she may receive from the Company a paper copy of any documents delivered
electronically at no cost if Director contacts the Vice President of Human
Resources of the Company by telephone at (276) 619-4410 or by mail to One Alpha
Place, P.O. Box 2345, Abingdon, VA 24212.  Director further acknowledges that he
or she will be provided with a paper copy of any documents delivered
electronically if electronic delivery fails.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
ALPHA NATURAL RESOURCES, INC.




________________________                                                     
 By __________________________________
Date
                               Its ___________________________________




                               DIRECTOR




_________________________                                                      ______________________________________
Date                                                                                                      
 [Name]
 


 

--------------------------------------------------------------------------------


 
Exhibit A
 
ALPHA NATURAL RESOURCES, INC.
DIRECTOR DEFERRED COMPENSATION AGREEMENT
 
Election, Deferral and Beneficiary Designation Form
for Non-Employee Directors
under the Alpha Natural Resources, Inc. 2004 Incentive Plan
 
I, ___________________________, a director of Alpha Natural Resources, Inc., a
Delaware corporation (the “Company”), pursuant to the Director Deferred
Compensation Agreement, by and between me (as the “Director”) and the Company
(the “Agreement”), hereby make the following elections with respect to my
Compensation (as defined in the Agreement) on the date indicated below, subject
to the terms and conditions of the Agreement.  Capitalized terms used herein but
not otherwise defined have the meanings given to such terms in the Agreement.
 
 
1.           Irrevocable Elections Regarding Deferral of Compensation
 
 
a.           Election Regarding Deferral of Annual Board Retainer
 
_____
TO DEFER receipt of 100% of the Annual Board Retainer that is otherwise payable
to me, and to credit such amount to my Cash Account.

 
_____
TO DEFER receipt of 100% of the Annual Board Retainer that is otherwise payable
to me, and to credit such amount to my Share Unit Account.

 
_____
TO DEFER receipt of 50% of the Annual Board Retainer that is otherwise payable
to me, and to credit such amount to my Cash Account.

 
_____
TO DEFER receipt of 50% of the Annual Board Retainer that is otherwise payable
to me, and to credit such amount to my Share Unit Account.

 
_____
NOT TO DEFER receipt of the Annual Board Retainer payable to me.

 
 
b.           Election Regarding Deferral of Annual Lead Director Retainer
 
_____
TO DEFER receipt of 100% of the Annual Lead Director Retainer that is otherwise
payable to me, and to credit such amount to my Cash Account.

 
_____
TO DEFER receipt of 100% of the Annual Lead Director Retainer that is otherwise
payable to me, and to credit such amount to my Share Unit Account.

 
_____
TO DEFER receipt of 50% of the Annual Lead Director Retainer that is otherwise
payable to me, and to credit such amount to my Cash Account.

 
_____
TO DEFER receipt of 50% of the Annual Lead Director Retainer that is otherwise
payable to me, and to credit such amount to my Share Unit Account.

 
_____
NOT TO DEFER receipt of the Annual Lead Director Retainer payable to me.

 

--------------------------------------------------------------------------------


 
 
c.
Election Regarding Deferral of Annual Committee Chair Retainer

 
_____
TO DEFER receipt of 100% of the Annual Committee Chair Retainer that is
otherwise payable to me, and to credit such amount to my Cash Account.

 
_____
TO DEFER receipt of 100% of the Annual Committee Chair Retainer that is
otherwise payable to me, and to credit such amount to my Share Unit Account.

 
_____
TO DEFER receipt of 50% of the Annual Committee Chair Retainer that is otherwise
payable to me, and to credit such amount to my Cash Account.

 
_____
TO DEFER receipt of 50% of the Annual Committee Chair Retainer that is otherwise
payable to me, and to credit such amount to my Share Unit Account.

 
_____    NOT TO DEFER receipt of the Annual Committee Chair Retainer payable to
me.
 
 
d.           Election Regarding Deferral of Board Meeting Fees
 
_____
TO DEFER receipt of 100% of the Board Meeting Fees that are otherwise payable to
me, and to credit such amount to my Cash Account.

 
_____
TO DEFER receipt of 100% of the Board Meeting Fees that are otherwise payable to
me, and to credit such amount to my Share Unit Account.

 
_____
TO DEFER receipt of 50% of the Board Meeting Fees that are otherwise payable to
me, and to credit such amount to my Cash Account.

 
_____
TO DEFER receipt of 50% of the Board Meeting Fees that are otherwise payable to
me, and to credit such amount to my Share Unit Account.

 
_____    NOT TO DEFER receipt of the Board Meeting Fees payable to me.
 
 
 
e.
Election Regarding Deferral of Committee Meeting Fees

 
_____
TO DEFER receipt of 100% of the Committee Meeting Fees that are otherwise
payable to me, and to credit such amount to my Cash Account.

 
_____
TO DEFER receipt of 100% of the Committee Meeting Fees that are otherwise
payable to me, and to credit such amount to my Share Unit Account.

 
_____
TO DEFER receipt of 50% of the Committee Meeting Fees that are otherwise payable
to me, and to credit such amount to my Cash Account.

 
_____
TO DEFER receipt of 50% of the Committee Meeting Fees that are otherwise payable
to me, and to credit such amount to my Share Unit Account.

 
_____    NOT TO DEFER receipt of the Committee Meeting Fees payable to me.
 

--------------------------------------------------------------------------------


 
2.           Terms Common to the Elections
 
 
With respect to the foregoing elections, I understand that:
 
 
(a)           except as specified below, I understand that this deferral
election shall be subject to the terms and conditions of the Agreement, as
amended, and will remain in effect from year to year and be irrevocable unless
otherwise changed by me in a timely manner or otherwise terminated in accordance
with the terms of the Agreement;
 
 
(b)           if I have filed this Election Form within 30 calendar days of the
date on which I first become eligible to make elections with respect to my
Compensation under the Agreement, the election(s) I have made will be effective
for the Compensation that I earn and that is payable to me after the date that I
file this Election Form with the Company;
 
 
(c)           neither I nor my legal representative shall be, or have any of the
rights and privileges of, a stockholder of the Company with respect to any
Shares payable upon distribution of a deferred Share Unit unless and until
certificates for such Shares, or other evidence of ownership, have been issued
and delivered to me;
 
 
(g)           this Election Form is intended to comply with Section 409A and
shall be administered, interpreted and construed accordingly;
 
 
(h)           this Election Form shall become irrevocable as of the close of
business on each December 31st of the calendar year preceding the calendar year
that contains the start of the service period to which it applies (or
immediately with respect to initial eligibility elections), and shall be
cancelled only upon the death or disability of the Director or an Unforeseeable
Emergency to the extent consistent with Section 409A;
 
 
(i)           the Company has not and will not provide me with any advice or
opinion regarding the tax consequences of this election and the Agreement, and I
am solely responsible for obtaining my own tax advisor with respect to these
matters;
 
 
(j)           the Company shall not be liable for, and nothing provided or
contained in this Election Form, the Agreement or the Plan will be construed to
obligate or cause the Company to be liable for, any tax, interest or penalties
imposed on the Director related to or arising with respect to any violation of
Section 409A; and
 
 
(k)           in the event of any discrepancy between the Agreement and this
Election Form, the Agreement shall control.
 

--------------------------------------------------------------------------------


 
If I shall cease to be a director of the Company by reason of my death, or if I
shall die after I become entitled to a distribution under the Agreement but
prior to receipt of the entire distribution to which I am entitled, then all of
the distribution to which I am enti­tled under the Agreement and which has not
been distributed to me at the date of my death shall be distributed to
____________________________ (insert name of benefici­ary). If no beneficiary is
named, distri­butions shall be made as provided in the Agreement.
 


Date:


________________________                                                      ______________________________________
                              [Name]




                              Receipt acknowledged on behalf of the Company:




Date:                                                                                                    
By ___________________________________


________________________                                                      Its
____________________________________



